EXHIBIT 21.1 SUBSIDIARIES OF THE REGISTRANT CommonStock Ownership by ISC8, Inc. StateofOther Jurisdictionof Incorporationor Organization Novalog, Inc. 151 Kalmus Drive, Suite A-203 Costa Mesa, California 92626 96% California MicroSensors, Inc. 151 Kalmus Drive, Suite A-203 Costa Mesa, California 92626 98% Delaware RedHawk Vision, Inc. 151 Kalmus Drive, Suite A-203 Costa Mesa, California 92626 81% Delaware iNetWorks Corporation 151 Kalmus Drive, Suite A-203 Costa Mesa, California 92626 95% Nevada ISC8 Europe Limited 151 Kalmus Drive, Suite A-203 Costa Mesa, California 92626 100% United Kingdom
